 



EXHIBIT 10.1
-COPY-
SECOND AMENDMENT AND WAIVER
     This SECOND AMENDMENT AND WAIVER (this “Amendment”) is entered into as of
January 31, 2008, among HALIFAX CORPORATION OF VIRGINIA, f/k/a Halifax
Corporation, a Virginia corporation (“Halifax”), HALIFAX ENGINEERING, INC., a
Virginia corporation (“Engineering”), MICROSERV LLC, a Delaware limited
liability company (“Microserv”) and HALIFAX ALPHANATIONAL ACQUISITION, INC., a
Delaware corporation (“AlphaNational”; collectively with Halifax, Engineering
and Microserv, “Borrower”), and PROVIDENT BANK, a Maryland banking corporation
(“Bank”).
WITNESSETH:
     WHEREAS, the Borrower and the Bank entered into that certain Fourth Amended
and Restated Loan and Security Agreement dated as of June 29, 2007 (as amended,
restated, supplemented or modified from time to time, including the amendments
and waivers set forth in that certain First Amendment and Waiver dated
November 13, 20007, the “Loan Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in the Loan
Agreement);
     WHEREAS, the following Events of Default have occurred under the Loan
Agreement: (a) Borrower failing to maintain a minimum Tangible Net Worth plus
Subordinated Debt of not less than $4,000,000.00 as of December 31, 2007;
(b) Borrower failing to maintain a ratio of Total Liabilities less Subordinated
Debt to Tangible Net Worth plus Subordinated Debt of not greater than 4.0:1 as
of December 31, 2007; (c) Borrower failing to maintain a Current Ratio equal to
or greater than 1.4:1 as of December 31, 2007; and (d) Borrower failing to pay
the principal, interest and late charges owed under the Auxiliary Revolver
Facility at the December 31, 2007 maturity thereof (the “Existing Defaults”);
     WHEREAS, the Existing Defaults are continuing and remain unwaived, and the
Borrower has requested that the Bank waive the Existing Defaults;
     WHEREAS, the Bank has agreed to the requested waiver on the terms and
conditions provided herein; and
     WHEREAS, the Borrower has further requested that certain terms and
conditions of the Loan Agreement and the Promissory Notes evidencing the
Revolving Line of Credit and the Auxiliary Revolver Facility be amended, and the
Bank has agreed to the requested amendments on the terms and conditions provided
herein;
     NOW THEREFORE, in consideration of the foregoing premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
     1. Amounts Due. The Borrower acknowledges and agrees that as of January 30,
2008 the outstanding principal balance due under: (a) the Line of Credit is Five
Million Eighty-Eight Thousand Four Hundred Forty Nine Dollars and 55/100
($5,088,449.55) with accrued interest due in the amount of Thirty Thousand Eight
Hundred Eighty Dollars and 00/100 ($30,880); and

 



--------------------------------------------------------------------------------



 



(b) the Auxiliary Revolver Facility is Nine Hundred Hundred Thousand Dollars and
00/100 ($$900,000) with accrued interest due in the amount of Seventeen Thousand
Nine Hundred Nine Dollars and 20/100 ($17,909.20) and that such sums are in fact
now due and owing without defense, set-off or counterclaim whatsoever.
     2. Amendment to the Loan Agreement.
          A. Section I.A.4 of the Loan Agreement is hereby modified and amended
by replacing the definition of “Auxiliary Maximum Credit Amount” with the
following:
“Auxiliary Maximum Credit Amount” means Nine Hundred Thousand Dollars ($900,000)
as such amount may be reduced by the payments described in Section II.A.2.
below.
          B. Section I.A.15 of the Loan Agreement is hereby modified and amended
by replacing the definition of “Maximum Line of Credit Amount” with the
following:
“Maximum Line of Credit Amount” means Six Million Dollars ($6,000,000).
          C. Section II.A.1. of the Loan Agreement is hereby modified and
amended by adding the following to the end thereof:
“Notwithstanding the foregoing, the Borrower cannot request any advance under
the Line of Credit after April 28, 2008, and all amounts outstanding under the
Line of Credit shall be due and paid in full on April 30, 2008. Provided,
however, that if the Borrower provides the Bank with evidence, satisfactory in
the sole and absolute discretion of the Bank, that Borrower has received an
indefeasible capital infusion of not less than $1,250,000 in the form either of
stockholders’ equity or subordinated debt acceptable to the Bank, in the Bank’s
sole and absolute discretion, by no later than 5:00 p.m., on April 15, 2008,
then the Borrower, upon notice from the Bank, shall be permitted to continue to
borrower funds under the Line of Credit until July 29, 2008 and all amounts
outstanding under the Line of Credit shall thereafter be due and paid in full on
July 31, 2008.”
          D. Section II.A.2. of the Loan Agreement is hereby modified and
amended by replacing the last sentence thereof with the following:
“The Borrower shall make payments of $25,000 each on the 15th day of February,
March, and April 2008 which sums shall be applied to the reduction of the
principal amount outstanding hereunder and such payments shall constitute
permanent reductions of the Auxiliary Maximum Credit Amount. Notwithstanding the
provisions set forth above regarding the operation of the Auxiliary Revolver
Facility, the Borrower cannot request any advance under the Auxiliary Revolver
Facility after February 1, 2008 and all amounts outstanding under the Auxiliary
Revolver Facility shall thereafter be due and paid in full as set forth above
and finally on April 30, 2008. Provided, however, that if the

2



--------------------------------------------------------------------------------



 



Borrower provides the Bank with evidence, satisfactory in the sole and absolute
discretion of the Bank, that the Borrower has received an indefeasible capital
infusion of not less than $1,250,000 in the form either of stockholders’ equity
or subordinated debt acceptable to the Bank, in the Bank’s sole and absolute
discretion, by no later than 5:00 p.m., on April 15, 2008, then, upon notice
from the Bank, the Borrower shall make principal payments of $25,000 each on the
15th day of May, June and July 2008 and all amounts outstanding under the
Auxiliary Revolver Facility shall thereafter be due and paid in full on July 31,
2008. The Borrower shall arrange for the Escrow Agent to pay any funds or
proceeds due to the Borrower from the INDUS Escrow directly to the Bank to be
applied, provided the Borrower is not in default hereunder, towards the
reduction of the principal balance of the Auxiliary Revolver Facility. If the
Borrower is in default hereunder any payment received derived from INDUS Escrow
funds shall applied in the manner determined by the Bank. In the event that the
Bank consents to the Borrower’s sale or financing of any of the Borrower’s
assets outside of assets sold or financed in the ordinary course of the
Borrower’s business, the proceeds of such sale or financing shall be paid
directly to the Bank to be applied to the reduction of the principal balance of
the Auxiliary Revolver Facility. If the Borrower is in default hereunder any
payment received derived from such sale or financing shall applied in the manner
determined by the Bank. The phrase “ INDUS Escrow” shall mean the funds held by
an escrow agent in favor of the Borrower relating to the Borrower’s sale of its
secure network business.”
          E. Section II. C of the Loan Agreement is hereby modified and amended
by replacing the first sentence thereof with the following:
“The interest rates on the Loan, and the method of calculating interest upon the
Loan, the term of the Loan, the method and times of repayment, and other
conditions pertaining to the repayment of the Loan shall, at the option of Bank,
be evidenced by Bank’s form of promissory note, and/or as otherwise set forth
herein or in appropriate writings between the parties as determined by Bank.”
          F. Section V.G of the Loan Agreement is hereby modified and amended by
replacing the entire Section with the following:
“G. Field Examination. Bank or any of its agents or representatives may from
time to time, during normal business hours, inspect, check, make copies of or
extracts from the books, records and files of Borrower, and visit and inspect
Borrower’s offices and any of the Collateral wherever located. Borrower shall
make the same available at any time for such purposes, and shall pay all
expenses related to such inspections. Unless an Event of Default has occurred
and is continuing, the Borrower will be charged for no more than one field
examination during each six month period commencing on February 1, 2008.”
          G. Section VI of the Loan Agreement is hereby modified and amended by
replacing the opening paragraph thereof with the following:

3



--------------------------------------------------------------------------------



 



“VI. EVENTS OF DEFAULT. The occurrence of any of the following, or the failure
by Borrower to comply with Paragraph V.M.6, or the failure of Borrower to make
any payment hereunder when due, shall automatically be a default hereunder:”
     3. Waiver. The Bank acknowledges that the Existing Defaults currently
exist. Subject to the fulfillment of the conditions precedent to the
effectiveness of this Amendment set forth in Section 4, the Bank hereby waives
the Existing Defaults.
     4. No Other Amendments or Waivers. Except in connection with the amendments
and the waivers expressly set forth above, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Bank under the Loan Agreement or any of the other related
documents, nor constitute a waiver of any provision of the Loan Agreement or any
of the other related documents. Except for the amendments set forth above, the
text of the Loan Agreement and all other related documents shall remain
unchanged and in full force and effect and hereby ratifies and confirms its
respective obligations thereunder. The Borrower acknowledges and expressly
agrees that the Bank reserves the right to, and does in fact, require strict
compliance with all terms and provisions of the Loan Agreement.
     5. Conditions Precedent to Effectiveness. This Amendment shall become
effective as of the date hereof when, and only when, the Bank shall have
received the following, in form and substance satisfactory to the Bank:

  a.   counterparts of this Amendment executed by each Borrower;     b.  
payment in full, in immediately available funds, to the Bank of one-half of
amendment fee described below in the amount of $17,250, such fee being fully
earned and non-refundable upon the effectiveness of this Amendment;     c.  
payment in full of all other fees and expenses due and payable to the Bank under
the Loan Agreement and in connection with the execution and delivery of this
Amendment and the transactions described herein, including, without limitation,
the fees and expenses of counsel to the Bank, if any; and     d.   such other
information, documents, including amended and restated promissory notes,
instruments, certificates or approvals as may be set forth within this Agreement
or as the Bank or the Bank’s counsel may reasonably require.

     6. Additional Agreements. The Borrower agrees as follows:

a.   The Bank shall, upon receipt from Borrower of a payroll ACH file for
clearing, place an administrative hold on account number 2065310687 in the
amount of any gross payroll to be paid therefrom.

4



--------------------------------------------------------------------------------



 



b.   The Borrower shall, within ten days of the date of this Agreement, provide
the Bank with evidence, satisfactory to the Bank, that the escrow agent holding
the funds from the INDUS settlement shall have been notified of the Bank’s
security interest in the Borrower’s interest in such escrow funds. In the event
that the Borrower agrees to compromise its claim to the INDUS settlement funds,
it shall notify the Bank of such settlement and provided that such settlement
shall result in the net payment of no less than $275,000 from the INDUS escrow
and provided further that the Borrower is not in default hereunder or under the
terms of the Loan Agreement, the Bank shall consent to such compromise and
receive payment of funds as provided in the Loan Agreement.   c.   By no later
than April 15, 2008, the Borrower shall deliver to the Bank either: (i) a
commitment for financing in sufficient amount to completely pay-off the Line of
Credit and the Auxiliary Revolver Facility; or (ii) an engagement letter with an
advisory firm satisfactory to the Bank to assist the Borrower in evaluating and
pursuing alternative refinancing sources or the sale of all or substantially all
of the Borrower’s assets.

d.   By no later than February 15, 2008, the Borrower shall close any accounts
maintained at any other financial institution (other than accounts relating to
VDOT, INDUS and existing Liberty Bank accounts) and transfer the funds to the
Borrower’s accounts at the Bank.   e.   By no later than February 15, 2008, the
Borrower shall identify to the Bank all locations at which it maintains
inventory valued at greater than $10,000. The Borrower shall use its best
efforts to provide the Bank, by February 29, 2008, with agreements, acceptable
in form and substance to the Bank, in which the landlords or customers in whose
locations such inventory are located acknowledge the Bank’s lien on such
inventory, permit the Bank to remove such inventory in the event of a default by
the Borrower hereunder or under the Loan Agreement, and subordinate their rights
in such inventory to the Bank’s rights.   f.   By no later than April 15, 2008,
the Borrower shall deliver to the Bank either; (i) a commitment for financing in
sufficient amount to completely pay-off the Line of Credit and the Auxiliary
Revolver Facility by no later than April 30, 2008; or (ii) an Account Control
Agreement executed by Liberty Bank in form and substance acceptable to the Bank
covering any accounts maintained by the Borrower at Liberty Bank.   g.   On a
monthly basis commencing on February 10, 2008, the Borrower shall deliver copies
of the account statements for the prior month on the VDOT escrow funds in
accounts at SunTrust Bank, N.A.

5



--------------------------------------------------------------------------------



 



  h.   By no later than February 29, 2008, the Borrower shall deliver a listing
of the names and address of all of its account debtors and vendors.     i.  
Upon notice from the Bank, in the Bank’s sole and absolute discretion, the
Automatic Credit Advance procedure of the Borrower’s ARTS Service shall cease.
Notwithstanding anything to the contrary in any agreement or the Reporting
Requirements Addendum with the Bank, the Borrower shall, commencing in February,
2008: (i) upload Receivable data into ARTS upon each advance request, and in any
event shall upload such data at least every two weeks; (ii) submit to the Bank
Borrowing Base Certificates, in form and substance satisfactory to the Bank,
every two weeks; (iii) within 10 days of each month end, submit a Borrowing Base
Certificate reflecting activity for the entire previous month, accompanied by a
reconciliation of reported sales, credits, collections, ending Receivable
balances, loan balance to subsidiary records, and bank statements.     j.   The
Financial Covenants set forth in the Financial Covenants Addendum continue to
apply to the Borrower and shall be measured next by the Bank as of March 31,
2008. The following Financial Covenants are hereby modified and amended with the
following:

  (i)   Financial Covenant II. A shall be modified and amended to read as
follows: Borrower shall at all times maintain a minimum Tangible Net Worth plus
Subordinated Debt of not less than $1.0 million as of March 31, 2008, and    
(ii)   Financial Covenant II.B shall be modified and amended to read as follows:
Borrower shall at all times maintain a ratio of Total Liabilities less
Subordinated Debt to Tangible Net Worth plus Subordinated Debt of not greater
than                      as of March 31, 2008.     (iii)   Financial Covenant
II.C shall be modified and amended to read as follows: Borrower shall at all
times maintain a Debt Service Coverage Ratio greater than or equal to
                     for the quarter ended March 31, 2008.     (iv)   Financial
Covenant II.D shall be modified and amended to read as follows: Borrower failing
to maintain a Current Ratio equal to or greater than 1.0 as of March 31, 2008;.

For purposes of covenant measurements, any capital infusion or issuance of
subordinated debt shall be deemed to have occurred after March 31, 2008.

  k.   The Borrower has advised the Bank that it is considering a sale/leaseback
transaction for certain software owned by the Borrower, to be sold to HP
Financial Services, Inc. and concurrently leased back to the Borrower. Such
software to include (i) Mobile Tech Site Callmunica or (Call Response & SLA

6



--------------------------------------------------------------------------------



 



      Processor); Service Management Automator (Update/Closing Systems);
Inventory Tracking System; and Electronic Partner Interface. Such transaction
requires the Bank’s consent under the Loan Agreement.         The Bank will
consent to the contemplated sale/leaseback transaction provided the Borrower
meets the following conditions: (i) it delivers to the Bank, prior to the
sale/leaseback transaction, all of documents in any way related to the
transaction and the Bank, in its sole discretion, determines that such
documentation is acceptable; (ii) all net proceeds to the Borrower from the
sale/leaseback transaction are paid directly to the Bank to be applied, provided
the Borrower is not in default, to reduce the principal balance of the Auxiliary
Revolver Facility (if the Borrower is in default, the proceeds shall be applied
as determined by the Bank in its sole and absolute discretion); (iii) monthly
payments due on the lease shall not exceed $23,240; and (iv) upon completion of
the sale/leaseback transaction, all Accounts Receivable due from HP Financial
Services, Inc. will be excluded from Eligible Accounts Receivable.     1.   The
Borrower hereby authorizes the Bank to file such financing statements or amended
financing statements as it deems necessary to prefect the security interests
granted to the Bank in the Loan Agreement without further signature of the
Borrower.

     7. Representations and Warranties of the Borrower. In consideration of the
execution and delivery of this Amendment by the Bank, the Borrower hereby
represents and warrants in favor of the Bank: (a) each Borrower has the power
and authority (i) to enter into this Amendment and (ii) to do all acts and
things as are required or contemplated hereunder to be done, observed and
performed by the Borrower; (b) the Borrower has the power and has taken all
necessary action to authorize it to execute, deliver, and perform this Amendment
in accordance with the terms hereof and to consummate the transactions
contemplated hereby; (c) (i) the Borrower has obtained all necessary
governmental, shareholder and third party approvals, (ii) all such necessary
governmental, shareholder and third party approvals are in full force and
effect, (iii) none of such necessary governmental, shareholder and third party
approvals is the subject of any pending or, to the best of the Borrower’s
knowledge, threatened attack or revocation, by the grantor of the governmental,
shareholder or third party approval and (iv) the Borrower is not required to
obtain any additional necessary governmental, shareholder or third party
approval in connection with the execution, delivery, and performance of this
Amendment, in accordance with its terms, or the consummation of the transactions
contemplated hereby or thereby; (d) the execution, delivery, and performance of
this Amendment in accordance with its terms and the consummation of the
transactions contemplated hereby do not and will not (i) violate any applicable
law, (ii) conflict with, result in a breach of, or constitute a default under
the charter, bylaws and other governing documents of each Borrower or under any
indenture, agreement, or other instrument to which the Borrower is a party or by
which the Borrower or any of its

7



--------------------------------------------------------------------------------



 



properties may be bound, or (iii) result in or require the creation or
imposition of any lien upon or with the Borrower except liens permitted by the
Loan Agreement; (e) this Amendment has been duly executed and delivered by each
Borrower, and is a legal, valid and binding obligation of each Borrower,
enforceable in accordance with its terms except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting the enforcement of creditor’s rights
generally or by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law); (f) after giving
effect to this Amendment, no Event of Default exists under the Loan Agreement;
(g) as of the date hereof, all representations and warranties of the Borrower
set forth in the Loan Agreement are true, correct and complete in all material
respects; and (h) the Loan Agreement constitutes the legal, valid and binding
obligations of each Borrower, enforceable in accordance with its terms except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting the enforcement
of creditor’s rights generally or by general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law).
     8. Amendment Fee. The Borrower agrees to pay the Bank an amendment fee
equal to $34,500 which fee shall be fully earned and non-refundable upon the
effectiveness of this Amendment. Borrower shall pay $17,250 of the fee upon
execution of this Agreement and shall pay the remaining $17,250 on or prior to
5:00 p.m., eastern time, March 31, 2008, provided, however, that its obligation
to make such $17,250 payment shall be discharged if the Borrower fully and
finally repays all sums outstanding under the revolving Line of Credit and the
Auxiliary Revolver Facility prior to 5:00 p.m., eastern time, March 31, 2008.
     9. Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall be deemed to be an original and all of which, taken
together, shall constitute one and the same agreement. In proving this Amendment
in any judicial proceedings, it shall not be necessary to produce or account for
more than one such counterpart signed by the party against whom such enforcement
is sought. Any signatures delivered by a party by facsimile transmission or by
e-mail transmission of an adobe file format document (also known as a PDF file)
shall be deemed an original signature hereto.
     10. Reference to and Effect on the Note Documents. Upon the effectiveness
of this Amendment, on and after the date hereof, each reference in the Loan
Agreement to “this Agreement”, “hereunder”, “hereof or words of like import
referring to the Loan Agreement, and each reference in the other related
documents to “the Loan Agreement”, “thereunder,” “thereof or words of like
import referring to the Loan Agreement, shall mean and be a reference to the
Loan Agreement as amended hereby.
     11. Costs, Expenses and Taxes. The Borrower agrees to pay on demand all
costs and expenses in connection with the preparation, execution, and delivery
of this Amendment and the other instruments and documents to be delivered
hereunder, including, without limitation, the amendment fee to be paid pursuant
to Sections 5 and 8 of this Amendment, and the fees and out-of-pocket expenses
of counsel for the Bank with respect thereto and with respect to advising the
Bank as to its rights and responsibilities hereunder and thereunder. In
addition, the Borrower agrees to pay any and all stamp and other taxes payable
or determined to be payable in connection with the execution and delivery of
this Amendment and the other instruments and

8



--------------------------------------------------------------------------------



 



documents to be delivered hereunder, and agrees to save the Bank harmless from
and against any and all liabilities with respect to or resulting from any delay
in paying or omission to pay such taxes.
     12. Release of Claims. This Amendment is intended to be a further
accommodation by Bank to Borrower. In consideration of all such accommodations,
and acknowledging that Bank will be specifically relying on the following
provisions as a material inducement in entering into this Amendment, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, each Borrower, on behalf of itself and its shareholders and
subsidiaries, hereby releases, remises and forever discharges Bank and its
agents, servants, employees, directors, officers, attorneys, accountants,
consultants, affiliates, representatives, receivers, trustees, subsidiaries,
predecessors, successors and assigns (collectively, the “Released Parties”) from
any and all claims, damages, losses, demands, liabilities, obligations, actions
and causes of action whatsoever (whether arising in contract or in tort, and
whether at law or in equity), whether known or unknown, matured or contingent,
liquidated or unliquidated, in any way arising from, in connection with, or in
any way concerning or relating to the Loan Agreement, the other related
documents, or any dealings with any of the Released Parties in connection with
the transactions contemplated by such documents or this Amendment prior to the
execution of this Amendment. This release shall be and remain in full force and
effect notwithstanding the discovery by any Borrower after the date hereof
(a) of any new or additional claim against any Released Party, (b) of any new or
additional facts in any way relating to the subject matter of this release,
(c) that any fact relied upon by it was incorrect or (d) that any representation
made by any Released Party was untrue or that any Released Party concealed any
fact, circumstance or claim relevant to Borrower’s execution of this release;
provided, however, this release shall not extend to any claims arising after the
execution of this Amendment in connection with the Loan Agreement. Each Borrower
acknowledges and agrees that this release is intended to, and does, fully,
finally and forever release all matters described in this Section 12,
notwithstanding the existence or discovery of any such new or additional claims
or facts, incorrect facts, misunderstanding of law, misrepresentation or
concealment.
     13. Section Titles. The section titles contained in this Amendment are
included for the sake of convenience only, shall be without substantive meaning
or content of any kind whatsoever, and are not a part of the agreement between
the parties.
     14. Entire Agreement. This Amendment and the other related documents
constitute the entire agreement and understanding between the parties hereto
with respect to the transactions contemplated hereby and thereby and supersede
all prior negotiations, understandings and agreements between such parties with
respect to such transactions.
     15. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.
     16. Time of the Essence. Time is of the essence with respect to all the
terms and conditions of this Agreement.

9



--------------------------------------------------------------------------------



 



     17. Voluntary Agreement and Advice of Counsel. The Borrower acknowledges,
affirms and agrees that they: (a) are entering into this Agreement of their own
choice without coercion or duress of any kind; (b) are not relying upon any
representations, whether written or oral, not contained in this Agreement;
(c) have had the opportunity to be represented by counsel of their own choice;
and (d) understand the meaning and effect of all of the terms and provisions of
this Agreement including the releases and waivers contained in Section 12.
[Remainder of page intentionally left blank.]
[Signatures follow]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first written above.

          BORROWER:   HALIFAX CORPORATION OF VIRGINIA
      By:   /s/ Joseph Sciacca   (SEAL)     Name:   Joseph Sciacca        Title:
Chief Financial Officer        HALIFAX ENGINEERING, INC.
      By:   /s/ Joseph Sciacca   (SEAL)     Name:   Joseph Sciacca       
Title:   Vice President, Secretary and Treasurer        MICROSERV LLC
      By:   /s/ Joseph Sciacca   (SEAL)     Name:   Joseph Sciacca       
Title:   Vice President, Secretary and Treasurer        HALIFAX ALPHANATIONAL
ACQUISITION,
INC.
      By:   /s/ Joseph Sciacca   (SEAL)     Name:   Joseph Sciacca       
Title:   Vice President, Secretary and Treasurer      BANK:   PROVIDENT BANK
      By:   /s/ Michael McShane   (SEAL)     Name:   Michael McShane        
Title:   Senior Vice President     

Second Amendment and Waiver
to Loan Agreement
January, 2008

11